Citation Nr: 0207612	
Decision Date: 07/11/02    Archive Date: 07/17/02

DOCKET NO.  02-01 754	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois


THE ISSUE

Whether new and material evidence has been presented to 
reopen a claim of service connection for schizophrenia and 
depression.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

The veteran and his father.


ATTORNEY FOR THE BOARD

M. Overly, Associate Counsel


INTRODUCTION

The veteran had active service from April 27, 1977 to May 6, 
1980.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1999 rating action by which the 
RO denied the veteran's application to reopen his claim of 
service connection for paranoid schizophrenia and depression.  


FINDINGS OF FACT

1.  In February 1993, the Washington, DC RO denied a claim of 
service connection for schizophrenia and depression.  The 
denial was continued in September 1996.

2.  The evidence received since the September 1996 denial, by 
itself or in connection with the evidence previously 
assembled, is not cumulative or redundant, and bears directly 
and substantially upon the specific matter under 
consideration.  

3.  The veteran's schizophrenia and depression were 
manifested to a compensable degree within a year of the 
veteran's separation from military service.


CONCLUSIONS OF LAW

1.  New and material evidence has been received to reopen a 
claim of service connection for schizophrenia and depression.  
38 U.S.C.A. §§ 1131, 5108, 7105 (West 1991 & Supp. 2002); 
38 C.F.R. §§ 3.156, 3.303, 20.302, 20.1103 (2001).  

2.  Schizophrenia and associated depression may be presumed 
to have been incurred during active military service.  
38 U.S.C.A. § 1131 (West Supp. 2002); 38 C.F.R. §§ 3.303, 
3.304, 3.307, 3.309 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends that his schizophrenia and depression 
were incurred during service or manifested to a compensable 
degree within the presumptive period thereafter, warranting a 
grant of service connection. 

New and Material Evidence

In a February 1993 rating decision, the Washington, DC RO 
denied the veteran's claim of service connection for 
schizophrenia and depression.  The veteran was notified of 
this decision and of the right to appeal; an appeal was not 
taken.  Consequently, the 1993 decision became final.  See 
38 C.F.R. §§ 20.302, 20.1103 (2001).  In September 1996 the 
Washington, DC RO denied a request to reopen the service 
connection claim.  The veteran did not appeal.  In the May 
1999 rating decision that gave rise to this appeal, the RO 
denied a request to reopen the claim of service connection.  
Because the 1996 decision became final, the Board can now 
consider the merits of the present claim for service 
connection only if "new and material evidence" has been 
submitted since the last prior final adjudication.  
38 U.S.C.A. § 5108; 38 C.F.R. §§ 3.156, 20.302, 20.1103.  The 
Board's jurisdiction to adjudicate the underlying claim de 
novo depends upon whether new and material evidence has been 
received.  See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 
1996).  If the Board finds that no such evidence has been 
offered, that is where the analysis must end.  Id.  Further 
analysis beyond that question is neither required nor 
permitted.  Id.; see also Butler v. Brown, 9 Vet. App. 167, 
171 (1996). 

In September 1998, the United States Court of Appeals for the 
Federal Circuit issued an opinion which overturned the test 
for materiality established in Colvin v. Derwinski, 1 Vet. 
App. 171, 174 (1991) (the so-called "change in outcome" 
test).  See Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  
The Federal Circuit in Hodge mandated that materiality be 
determined solely in accordance with the definition provided 
in 38 C.F.R. § 3.156(a).  Under § 3.156(a), evidence is 
considered "new" if it was not of record at the time of the 
last final disallowance of the claim and not merely 
cumulative or redundant of other evidence that was then of 
record.  See also Struck v. Brown, 9 Vet. App. 145, 151 
(1996); Blackburn v. Brown, 8 Vet. App. 97, 102 (1995); Cox 
v. Brown, 5 Vet. App. 95, 98 (1993).  "Material" evidence 
is evidence which bears directly and substantially upon the 
specific matter under consideration, and which by itself or 
in connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  See 38 C.F.R. § 3.156(a); 
Hodge v. West, supra.  In determining whether evidence is new 
and material, the "credibility of the evidence is to be 
presumed."  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  

The basis of the earlier denial was that a chronic 
psychiatric disability was not shown during service and there 
was no showing of a psychosis manifested to a compensable 
degree within one year of discharge.  At that time the RO was 
presented with service medical records showing no evidence of 
treatment, diagnosis, or complaint relating to any 
psychiatric disorder.  Private medical records reflected a 
diagnosis of delusional disorder in January 1991.  A VA 
discharge summary report dated in September 1991, reflected a 
diagnosis of possible manic depression and possible psychotic 
disorder, not otherwise specified.  The RO also had before it 
a VA examination report dated in April 1992 bearing an 
impression of paranoid schizophrenia.  

After the prior final rating decisions, additional evidence 
was added to the claims file, including an April 1999 letter 
from a private treating physician, B. B., relating that the 
veteran was a patient from May 10, 1980 to June 14, 1991.  
The letter suggested that the examiner had diagnosed paranoid 
schizophrenia and major depression.  The Board finds that 
this evidence is "new" in the sense that it tends to 
demonstrate a fact that was not shown when the RO decided the 
case earlier.  38 C.F.R. § 3.156(a).  The Board further finds 
that the evidence is "material" in that it bears directly 
and substantially on the manifestation of psychosis during 
the presumptive period after service-a specific matter under 
consideration.  Id.  Because new and material evidence has 
been presented, the Board may now review the underlying claim 
for service connection.

Service Connection

Service connection may be established where the evidence 
demonstrates that an injury or disease resulting in 
disability was contracted in the line of duty coincident with 
military service, or if pre-existing such service, was 
aggravated therein.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  
Where certain diseases, such as psychoses, are manifested to 
a compensable degree within the initial post-service year, 
service connection may be granted on a presumptive basis.  38 
U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  When a 
disability is not initially manifested during service or 
within an applicable presumptive period, service connection 
may nevertheless be granted for any disease diagnosed after 
discharge when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in or 
aggravated by service.  See 38 U.S.C.A. § 1113(b); 38 C.F.R. 
§ 3.303(d).

The veteran's service medical records-including the 
discharge examination report-show no treatment for, or 
complaints of psychiatric problems.  Private treatment 
records reflect that the veteran was admitted to a hospital 
in November 1990 and given a diagnosis of delusional 
disorder.  The private treatment records include a 
consultation report showing treatment for severe depression 
with suicidal ideation.  The impression was that he had 
paranoid schizophrenia.  Another private treatment record 
reflects that the veteran was admitted in October 1992 for 
depression, with strong suicidal ideation.  That examiner 
diagnosed bipolar disorder with psychotic features.

VA treatment records include a discharge summary report 
showing a September 1991 diagnosis of possible manic 
depression and possible psychotic disorder, not otherwise 
specified.  An April 1992 VA examination report records a 
history of hallucinations and rage dating to when the veteran 
was 19 years old, as well as four prior psychiatric 
admissions since 1984.  The examiner diagnosed paranoid 
schizophrenia.  An August 1995 VA treatment record reflects 
that the veteran was admitted for complaints of hearing 
voices and was diagnosed with paranoid schizophrenia.  A 
Danville VA medical facility progress note reflects that in 
February 1998 the veteran had been experiencing auditory 
hallucinations and paranoid delusions since discharge from 
the service.  A VA examination report dated in April 1999 
reflects a history of psychiatric difficulties beginning days 
after his discharge from the military.  The examiner 
diagnosed paranoid schizophrenia, episodic with inter-episode 
residual symptoms.

As reported above, the evidence of record includes an April 
1999 letter from Dr. B., the veteran's treating physician, 
noting that the physician had treated the veteran from May 
10, 1980 to June 14, 1991 and diagnosed the veteran with 
paranoid schizophrenia and major depression.  

In addition to the above evidence, the veteran submitted a 
Statement in Support of Claim dated in August 1995, relating 
that during his military service he had received nonjudicial 
punishments for driving around in a jeep while on guard duty.  
He stated that he had broken all the windows in his barracks 
and attempted to kill his company commander.  He related that 
he had also received nonjudicial punishment for missing his 
flight home from Okinawa after undressing in the airport and 
attacking a military police dog.  Also, he stated that he 
pulled a knife on two fellow marines during a company 
formation. 

The veteran's father testified at a May 2002 Videoconference 
hearing.  He stated that when the veteran separated from 
service the veteran was unable to maintain employment and 
they had to take care of him.  The veteran's father said that 
the veteran was always getting into trouble with people and 
was not that way before he entered military service. 

The Board finds that the veteran's schizophrenia-a 
psychosis-may be traced to the period immediately following 
his military service.  In reaching this finding, the Board 
places great weight on the treating physician's April 1999 
letter.  In this regard, attention has been focused on one 
overwritten number in the year that showed the onset of 
treatment.  On this point, and without more, the Board is 
unwilling to attribute this change to malfeasance, especially 
given the existence of the plausible explanation that the 
treating physician made the correction himself.  Given the 
absence of evidence to conflict with the facts related in the 
letter, the Board views the letter as credible.  Moreover, 
the Board notes the father's hearing testimony that the 
veteran was unable to maintain employment after discharge 
from the service, and in fact had changed in many ways since 
entering military service.  This evidence, combined with Dr. 
B.'s suggestion that the veteran was unemployable when 
treated, persuades the Board to conclude that the veteran's 
schizophrenia and depression were manifested to a compensable 
degree within one year of discharge under the criteria of 
Diagnostic Code 9440, 38 C.F.R. § 4.130 (2001).  According 
the veteran the benefit of the doubt, the Board grants the 
veteran's claim for service connection.  

In reaching these conclusions, the Board considered the duty 
to assist obligations prescribed by the Veterans Claims 
Assistance Act of 2000 (Act), Pub. L. No. 106-475, 114 Stat. 
2096 (2000) (codified as amended at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West Supp. 2002)), as 
implemented by VA regulations.  66 Fed. Reg. 45,630-32 (Aug. 
29, 2001) (to be codified as amended at 38 C.F.R §§ 3.102, 
3.156(a), 3.159 and 3.326(a)).  In addition to discarding the 
requirement that a claim be well grounded for the duty-to-
assist provisions to be triggered, the changes imposed 
additional notice and duty-to-assist obligations on VA. 

The Board observes that the veteran was provided VA 
examinations.  While the veteran was not notified of the 
provisions of the Act or its implementing regulations and the 
Board has noticed potentially relevant outstanding records, 
given that the benefit sought has been granted, the Board 
concludes that further evidentiary development is not 
required.  In other words, a remand for the purpose of 
further compliance with the new law will serve no meaningful 
purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no additional benefit 
flowing to the veteran); Sabonis v. Brown, 6 Vet. App. 426, 
430 (1994) (remands which would only result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran are to be avoided


ORDER

Service connection for schizophrenia and depression is 
granted.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  Meanwhile, 
please note these important corrections to the advice in the 
form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

